TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00741-CV


Wesley Perkins, Appellant

v.

Chase Manhattan Mortgage Corporation, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN401164, HONORABLE CHARLES F. CAMPBELL JR., JUDGE PRESIDING



O R D E R

PER CURIAM
	Wesley Perkins, appellant and defendant below, moves this Court to stay the
substitute trustee's sale of his home. 
	This request to stay and supersede the judgment arises out of a suit brought by
appellee Chase Manhattan Mortgage Corporation.  The trial court signed an order granting appellee's
motion for summary judgment on November 3, 2004, Perkins's notice of appeal was filed on
November 24, and the property is scheduled to be sold on Tuesday, December 7, 2004.
	An injunction is appropriate to protect our jurisdiction because it appears that an
appeal over which this Court has jurisdiction has been perfected and that the subject matter of the
appeal needs to be preserved.  Tex. Gov't Code Ann. § 22.221(a) (West 2004); see Dallas Morning
News v. Fifth Court of Appeals, 842 S.W.2d 655, 658 (Tex. 1992); Lamar Builders, Inc. v. Guardian
Sav. & Loan Ass'n, 786 S.W.2d 789, 790 (Tex. App.--Houston [1st Dist.] 1990, no writ). 
Accordingly, we grant Perkins's request for an injunction to protect this Court's jurisdiction by
enjoining any foreclosure sale until this Court has rendered judgment on the merits of Perkins's 
appeal.
	This request was received by this Court on December 3, 2004.  We will allow until
December 16, 2004 for any involved party to tender a response arguing that this injunction is
inappropriate and should be dissolved.  Nothing in this order should be construed as an expression
of this Court's opinion on the merits of the underlying appeal.
	It is ordered December 3, 2004.
Before Chief Justice Law, Justices Kidd and Puryear